Citation Nr: 1308494	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for spondylosis and degenerative joint disease of the lumbar spine, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection a Hill-Sachs deformity of the left shoulder with rotator cuff tear (left clavicle muscle strain), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1975 to February 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a previous denial for service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain because new and material evidence had not been received.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in March 2012.  A transcripts of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim to reopen service connection and to adjudicate service connection on the merits has been accomplished.

2.  An unappealed August 2002 rating decision denied service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain, finding that the evidence did not show that these conditions began in, or were caused by, military service. 

3.  The Veteran did not submit a timely notice of disagreement to the August 2002 rating decision.
4.  The evidence received since the August 2002 rating decision relates to an unestablished fact of relationship to service that is necessary to substantiate the claim for service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain.

5.  The Veteran has a current diagnosis of spondylosis and degenerative joint disease of the lumbar spine.

6.  The Veteran was treated for a lumbar spine injury during service.

7.  Symptoms of spondylosis and degenerative joint disease of the lumbar spine were not chronic in service and have not been continuous since service separation.

8.  The Veteran has a current diagnosis of a Hill-Sachs deformity of the left shoulder with rotator cuff tear.  

9.  The Veteran's current spondylosis and degenerative joint disease of the lumbar spine and Hill-Sachs deformity of the left shoulder with rotator cuff tear are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain, became final.  38 U.S.C.A. § 7105 (West 2002);                 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the August 2002 rating decision is new and material to reopen service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain.  38 U.S.C.A.                § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2012).

3.  The criteria for service connection for spondylosis and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for service connection for residuals of a left clavicle muscle strain have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a timely letter dated August 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording two VA medical examinations in 
November 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate because the VA examiners conducted a thorough physical examination and considered the Veteran's medical history.  The VA nexus opinions provided also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, VA treatment records, and the Veteran's statements, including his testimony from the March 2012 hearing.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran has stated that he was treated by a private physician, Dr. Getty, between 1977 and 1978.  The Veteran, however, testified that no records are available from Dr. Getty because the doctor is deceased.  As such, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Law and Analysis

In an August 2002 rating decision, the RO denied service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of  a left clavicle muscle strain, finding that these conditions neither began in, nor were caused by military service.  The Veteran was properly notified of the August 2002 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c);                  38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2009 rating decision, the RO reopened the claims of service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain and denied service connection on the merits.  Regardless of the RO's determination during the appeal as to whether new and material evidence has been received to reopen the claims of service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The evidence of record at the time of the August 2002 rating decision included statements from the Veteran, service treatment records, and Waco VA medical center (VAMC) treatment records dated August 2001 to February 2002. 

Evidence received since the August 2002 rating decision includes statements from the Veteran, including the March 2012 testimony, VA medical examinations (spine and shoulder) dated November 2009, treatment records from Temple VAMC dated August 2001 to August 2009, and Dallas VAMC treatment records dated December 2005 to April 2006.  As previously stated, the RO denied service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain in August 2002 because the evidence did not show that the Veteran's conditions began in, or were caused by military service.  The Veteran's March 2012 hearing testimony and the VA examinations dated November 2009 relate to the element of whether the Veteran's spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain are related to service.  Therefore, based on this additional evidence, the Board finds that the evidence is new and material to reopen service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Before adjudicating on the merits the reopened claim for service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain, the Board must first determine whether such action will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in a August 2009 letter, the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the underlying issue of service connection.  During the pendency of this appeal, the Veteran has submitted lay and medical evidence addressing the merits of his claim for service connection.  At all times during the claim, the Veteran has addressed the merits of service connection, and did not limit his contentions or evidence to the question of whether new and material evidence had been received.  In a December 2009 rating decision, which provided the legal criteria for service connection on the merits, the RO reopened and denied these claims on the merits.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for spondylosis and degenerative joint disease of the lumbar spine and residuals of a left clavicle muscle strain without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of spondylosis and degenerative joint disease of the lumbar spine, a form of arthritis, is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that issue.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board finds that a Hill-Sachs deformity of the left shoulder with rotator cuff tear is not a condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) does not apply and the general principles of service connection will be used in adjudicating that issue.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Lumbar Spine Disability

In this case, the Veteran is seeking service connection for spondylosis and degenerative joint disease of the lumbar spine, which he contends is related to service.  Specifically, he states that he fell down the stairs while in service in 1976 and has had continuous back pain since that time.  See hearing transcript at pg. 3-4.  The Veteran was diagnosed with spondylosis and degenerative joint disease of the lumbar spine in October 2001.  See October 2001 treatment record from Central Texas VAMC.  

The Board finds that, although the Veteran sustained a low back strain in service, symptoms of a low back disorder were not chronic in service.  Service treatment records reflect that the Veteran sought treatment in January 1977 for lumbar tightness after slipping and hearing a pop in his lower back.  The January 1977 service treatment record noted that the Veteran had fallen down the stairs in April 1976.  The Veteran was diagnosed with right lumbar muscle strain, acute, but minor with a history of an old lumbar strain.  X-rays were ordered and were within normal limits.  There is no record of any subsequent treatment for the same symptomatology.  Although the Veteran did report recurrent back pain during his separation physical examination in February 1977, the spine and musculoskeletal evaluation was noted as "normal."  Further, there is no evidence showing a diagnosis of spondylosis or degenerative joint disease of the lumbar spine in service or within one year after service separation.  For these reasons, the Board finds that symptoms of spondylosis and degenerative joint disease of the lumbar spine were not chronic in service. 

The Board next finds that the weight of the evidence demonstrates that spondylosis and degenerative joint disease of the lumbar spine symptoms have not been continuous since service separation.  The Veteran contends that he has experienced lumbar back pain since service.  In this regard, the Veteran stated that he sought treatment for his lumbar spine condition in 1977 to 1978 from Dr. Getty, self-medicated from 1978 to 2001, and received treatment at the VAMC beginning in 1999.  See Veteran's July 2009 claim and hearing transcript pg. 5-8.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he continued to experience symptoms relating to lumbar spine pain following his in service injury and on a continuous basis since that time;   however, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's statements regarding treatment from Dr. Getty not credible.  As noted above, the Veteran has informed the Board that treatment records from Dr. Getty are not available as the doctor is deceased.  In his August 2009 claim to reopen service connection, the Veteran stated that he received treatment from Dr. Getty between 1977 and 1978; however, in his initial claim for service connection filed in October 2001, the Veteran made no mention of treatment from Dr. Getty.  In fact, the Veteran specifically stated that his only treatment was from the Waco VAMC in October 2001.  Moreover, the Veteran's October 2001 claim for service connection stated that he first sought treatment at the VA in 2001, which contradicts his March 2012 hearing testimony where he stated that he first sought treatment with the VA in 1999.  

The Board has also considered the Veteran's statement that he did not seek VA medical treatment for his lumbar spine condition because he was unaware that he could obtain such services from VA.  Although the Veteran's contention may offer some explanation as to why he did not seek VA treatment until 2001, it does not explain the lack of complaints, treatment, or diagnosis from private medical professionals for 24 years after discharge from service.  Even if the Veteran did obtain treatment from Dr. Getty between 1977 and 1978, the evidence of record contains no complaints, treatment, or diagnosis of spondylosis and degenerative joint disease of the lumbar spine from 1979 to 2001, 22 years after the Veteran's purported treatment by Dr. Getty.  The Board finds the lack of complaints, treatment, and diagnosis from either private or VA medical professionals for over 22 years to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

For these reasons, the Board finds that the Veteran's more recent statements of continuous symptoms of lumbar spine pain after service, made pursuant to the claim to reopen service connection for VA compensation, are outweighed by other lay and medical evidence, including his initial claim for service connection.  Accordingly, the Board finds that the Veteran's lumbar spine symptoms have not been continuous since service separation.

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed spondylosis and degenerative joint disease of the lumbar spine is not related to or caused by the in-service injury.  In the November 2009 VA spine examination, which weighs against the Veteran's claim, the VA examiner accurately noted the history that included the Veteran's reported in-service fall in 1976.  The Veteran reported that his lumbar pain was severe and occurred daily.  The examiner noted that the Veteran took Vicodin three times a day with mild relief.  The VA physician diagnosed the Veteran with degenerative joint disease with degenerative disc disease of the lumbosacral spine.  In sum, the VA examiner stated that given the lack of continuum of complaints of back pain and the constant seeking of narcotic analgesia, which is not relieving the Veteran's current back, shoulder, and wrist, pain, the examiner opined that "it is less likely than not" that the Veteran's current back pain related to the back pain he experienced during service.   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed spondylosis and degenerative joint disease of the lumbar spine and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, spondylosis and degenerative joint disease of the lumbar spine is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, 10 Vet. App. 67, 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the Board finds that the weight of the competent and probative lay and medical evidence is against a finding of relationship between the Veteran's current spondylosis and degenerative joint disease of the lumbar spine and the in-service 1976 fall, including no credible evidence of chronic symptoms of spondylosis and degenerative joint disease of the lumbar spine in service, continuous symptoms after service, or medical evidence of a nexus between the in-service acoustic injury and the currently diagnosed spondylosis and degenerative joint disease of the lumbar spine.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for spondylosis and degenerative joint disease of the lumbar spine, and the claim must be denied.  

Service Connection for Residuals of a Left Shoulder Injury

The Veteran contends that residuals of a left clavicle muscle strain are related to his in-service injury.  Specifically, the Veteran stated that he injured his left shoulder after a footlocker fell on his shoulder during service.  

As discussed above, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden, 381 F.3d 1163; see also Hickson, 12 Vet. App. 247, 253.   

In the November 2009 VA examination, the Veteran was diagnosed with Hill-Sachs deformity of the left shoulder with rotator cuff tear.  The VA examiner opined that the Veteran's left shoulder disability was "less likely than not" related to military service.  The examiner reasoned that the Veteran had not had a consistent history of follow-up for a painful left shoulder that would be consistent with a previous anterior dislocation as suggested by MRI results.  He further suspected that the Veteran had re-injured his shoulder when he fractured his wrist or perhaps during another fall.

The Board finds that the November 2009 VA examination to be highly probative.  Specifically, the examiner conducted a physical examination of the Veteran, reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record; therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left shoulder disorder and active duty service.  While the Veteran is competent to report symptoms as they come to him through his senses, a Hill-Sachs deformity of the left shoulder with rotator cuff tear is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  In sum, the weight of the competent and probative evidence demonstrates no relationship between the Veteran's current left shoulder disorder and his military service.

The Board has also weighed and considered the Veteran's contention that symptoms of a left clavicle muscle strain have persisted since service separation in February 1977.  These assertions are relevant given the VA examiner's opinion which was based, in part, on the Veteran's lack of consistent treatment for pain in the left shoulder that would have been evident with a previous anterior dislocation. 

Upon review of the Veteran's statements and the evidence of record, the Board finds that the evidence does not support the Veteran's contention that his left shoulder symptoms have persisted since service separation.  The service treatment records show that in December 1976, the Veteran was seen for a complaint that the left clavicle hurt while moving wall lockers.  The examiner noted tenderness over the sterno clavicle muscle and some spasm.  The assessment was muscle pull.  There were no other complaints, findings or diagnoses regarding the left clavicle in service.  The February 1977 separation examination shows that the clinical evaluation of all systems, including the upper extremities was normal.  The evidence does not demonstrate any findings, diagnosis, or treatment for a shoulder condition until August 2001, 24 years after service separation.  The absence of post-service findings, diagnosis, or treatment is one factor, considered in addition to the other factors stated in this decision, which tends to weigh against a finding of persistent symptoms of a left shoulder disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Further, as with his lumbar spine disability discussed above, the Veteran contends that he sought treatment for his left shoulder condition from Dr. Getty who purportedly prescribed him pain medication.  See hearing transcript at pg. 12.  As previously discussed, the Board finds that the Veteran's statements regarding treatment from Dr. Getty are inconsistent, and therefore, not credible.  In his August 2009 claim to reopen service connection for his left shoulder condition, the Veteran stated that he received treatment from Dr. Getty between 1977 and 1978; however, in his initial claim for service connection filed in October 2001, the Veteran specifically stated that his only treatment was from the Waco VAMC in October 2001.  

The Board finds that the in service clinical findings that there was no left clavicle disability shown at the time of separation, the Veteran's inconsistent statements between his 2001 claim and the 2009 claim to reopen service connection, and the absence of evidence of post-service findings, diagnosis or treatment for 24 years after service are more probative that the assertions of the Veteran that he has had a left shoulder disability since service made pursuant to the claim for VA compensation purposes.  

The Board has considered and weighed the Veteran's statements; however, for the reasons discussed above, the Board finds that the November 2009 VA examination is of greater probative value.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a left clavicle muscle strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for spondylosis and degenerative joint disease of the lumbar spine is granted.

New and material evidence having been received, the appeal to reopen service connection for a left clavicle muscle strain is granted.

Service connection for spondylosis and degenerative joint disease of the lumbar spine is denied.

Service connection for a left clavicle muscle strain is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


